J-S44013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

MANUEL GOMEZ,

                        Appellee                    No. 1737 WDA 2013


             Appeal from the Order Entered September 9, 2013
            In the Court of Common Pleas of Washington County
                         Criminal Division at No(s):
                              CC. MD-804-2013
                      MDJ NO. MJ-27101-CR-390-2013


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED AUGUST 22, 2014

      The Commonwealth, as the appellant, appeals from the September 9,

2013 order, issued by the Magisterial District Court, dismissing the charges

filed against Manuel Gomez, including a charge of driving under the influence

of alcohol (DUI), 75 Pa.C.S. § 3802(B).       For the following reasons, we

conclude that we do not have jurisdiction over this case, and we transfer this

matter to the Court of Common Pleas of Washington County.

      Gomez was arrested on June 5, 2013, for various summary offenses,

as well as for DUI. He was released from custody and a criminal complaint

charging Gomez with the above-stated offenses was filed on July 12, 2013.

On September 9, 2013, a preliminary hearing was conducted before a

Magisterial District Judge (MDJ). At the close of that proceeding, Appellant
J-S44013-14




of Pa.R.Crim.P. 519(B)(2), which requires that a criminal complaint be filed
                                                         1
                                                             The MDJ granted

that motion and dismissed the charges against Appellant.

        On October 9, 2013, the Commonwealth filed a timely notice of appeal

with this Court, presenting one issue for our review:

____________________________________________


1
    Rule 519(B) reads, in its entirety:

         (B) Release

           (1) The arresting officer shall promptly release from
           custody a defendant who has been arrested without a
           warrant, rather than taking the defendant before the
           issuing authority, when the following conditions have been
           met:

              (a) the most serious offense charged is a
              misdemeanor    of the    second degree   or    a
              misdemeanor of the first degree in cases arising
              under 75 Pa.C.S. § 3802;

              (b) the defendant poses no threat of immediate
              physical harm to any other person or to himself or
              herself; and

              (c) the arresting officer has reasonable grounds to
              believe that the defendant will appear as required.

           (2) When a defendant is released pursuant to paragraph
           (B)(1), a complaint shall be filed against the defendant
           within 5 days of the defendant's release. Thereafter, the
           issuing authority shall issue a summons, not a warrant of
           arrest, and shall proceed as provided in Rule 510.

Pa.R.Crim.P. 519(B).




                                           -2-
J-S44013-14


       1. Did the Lower Court err in dismissing the charges against
       [Gomez] for a violation of Pennsylvania Rule of Criminal
       Procedure 519?



       Initially, we must examine whether we have jurisdiction over this case,

as the Commonwealth is attempting to appeal from an order entered by the

MDJ, rather than the Court of Common Pleas of Washington County.          See

Commonwealth v. Berardi, 524 A.2d 1365, 1366 (Pa. Super. 1987)

(stating that even where parties do not challenge our

incumbent upon the Superior Court to raise jurisdictional questions sua

sponte                                  Commonwealth v. Garcia, 43 A.3d 470

(Pa. 2012), our Supreme Court held that this Court only has jurisdiction over

appeals from final orders entered by the court of common pleas. Id. at 477-

78.2     However, the Garcia

appeal from final orders of the Court of Common Pleas, our rules provide the

                                                          situations, including



Id.
____________________________________________


2
  See also
appellate jurisdiction of all appeals from final orders of the courts of common
pleas, regardless of the nature of the controversy or the amount involved,
except such classes of appeals as are by any provision of this chapter within
the exclusive jurisdiction of the Supreme Court or the Commonwealth
           Commonwealth v. Waller, 682 A.2d 1292, 1294 (Pa. Super.

a final order issued




                                           -3-
J-S44013-14



criminal case, under the circumstances provided by law, the Commonwealth

may take an appeal as of right from an order that does not end the entire

case where the Commonwealth certifies in the notice of appeal that the

order will terminate or substantially



against Gomez constitutes a final order, we do not have jurisdiction over this

case; however, if it is an interlocutory order to which Rule 311(d) applies,

we d




10/9/13.   However, in the

order that is the subject of this appeal is a final order per Commonwealth

v. Douglass                                                Id.

                                                                   Douglass,

the Commonwealth appealed from an order (entered by the court of

common pleas) dismissing the criminal complaint against Douglass on the

basis of a violation of Pa.R.Crim.P. 130(d), which was the predecessor to

Rule 519(B)(2).    This Court concluded that because the Commonwealth

could not correct the untimeliness of the complaint and refile the charges

against Douglass, the order was final for appeal purposes. Id. at 414. See

also Commonwealth v. La Belle, 612 A.2d 418, 420 (Pa. 1992)

(concluding that an order dismissing charges for violation of Rule 130(d) was

final, as the defect in the complaint was incurable).

                                        -4-
J-S44013-14



      Based on Douglass and La Belle

dismissing the charges against Gomez is a final order. Consequently, under

Garcia, we do not have jurisdiction to review this case; instead, the Court of

Common Pleas of Washington County has jurisdiction over this matter. See



adopted pursuant to section 503 (relating to reassignment of matters), each

court of common pleas shall have exclusive jurisdiction of appeals from final



Accordingly, rather than quashing this appeal, we transfer the case to the

Court of Common Pleas of Washington County. See

appeal or other matter is taken to or brought in a court or magisterial

district which does not have jurisdiction of the appeal or other matter, the

court or magisterial district judge shall not quash such appeal or dismiss the

matter, but shall transfer the record thereof to the proper court of this

Commonwealth, where the appeal or other matter shall be treated as if

originally filed in transferee court on the date first filed in a court or



      Case transferred to Court of Common Pleas of Washington County.




                                    -5-
J-S44013-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2014




                          -6-